Exhibit 21.1 QAD Inc. LIST OF REGISTRANT’S SUBSIDIARIES (all 100% owned) Subsidiary Name. Country of Organization QAD Australia Pty. Limited Australia QAD Europe NV/SA Belgium QAD (Bermuda) Ltd. Bermuda QAD Brasil Ltda. Brazil QAD Canada ULC Canada QAD China Ltd. China QAD Europe s.r.o. Czech Republic QAD Europe S.A.S. France DynaSys S.A.S. France QAD Europe GmbH Germany QAD Asia Limited Hong Kong QAD India Private Limited India Precision Software Limited Ireland QAD Ireland Limited Ireland QAD Europe (Ireland) Limited Ireland QAD Italy S.r.l. Italy QAD Korea Limited Korea QAD Mexicana, S.A. de C.V. Mexico QAD Sistemas Integrados Servicios de Consultoria, S.A. de C.V. Mexico QAD EMEA Holdings B.V. Netherlands QAD Europe B.V. Netherlands QAD Netherlands B.V. Netherlands QAD NZ Limited New Zealand QAD Polska Sp. z o.o. Poland QAD Lusitana Europe — Software e Servicos, Unipessoal, Limitada Portugal QAD Singapore Private Limited Singapore QAD Software South Africa (Proprietary) Limited South Africa QAD Europe S.L. Spain QAD Europe SA/AG Switzerland QAD (Thailand) Ltd. Thailand QAD Europe Limited United Kingdom QAD United Kingdom Limited United Kingdom Enterprise Engines Inc. USA QAD Brazil, Inc. USA QAD Holdings Inc. USA QAD Japan Inc. USA QAD Ortega Hill, LLC USA
